    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 1 of 13 PAGEID #: 364



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION, CINCINNATI

                                                      :
  LONDON COMPUTER SYSTEMS, INC.,                      : Case No. 1:18-cv-00696
                                                      :
                               Plaintiff,             :
                                                      : Judge Timothy S. Black
           vs.                                        :
                                                      :
  ZILLOW, INC.                                        : JURY DEMANDED
                                                      :
                               Defendant.             :

     DEFENDANT ZILLOW, INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND
             COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

       Defendant Zillow, Inc. (“Zillow”), hereby responds to Plaintiff London Computer

Systems, Inc.’s (“LCS” or “Plaintiff”) Complaint And Demand for Jury Trial.

                                  NATURE OF THE ACTION

      1.         Zillow admits the complaint is purportedly brought by Plaintiff for the reasons

alleged in Paragraph 1. Defendant denies any remaining allegations in Paragraph 1.

      2.         Zillow admits this Court has subject matter jurisdiction over this matter. Zillow

denies any remaining allegations.

      3.         Admitted.

      4.         Zillow admits it is registered as a foreign corporation in Ohio, but Zillow denies

any remaining allegations.

      5.         Zillow is without knowledge or information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies them.

      6.         Admitted.

      7.         Zillow denies that it conducts business under the trade name “Rental Manager.”

Zillow admits the remaining allegations in Paragraph 7.

                                                  1
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 2 of 13 PAGEID #: 365



      8.       Zillow admits that it does business in, and has customers throughout the United

States, including within Ohio and the Southern District of Ohio, using the term ZILLOW Rental

Manager, among other services provided by Zillow. Zillow admits it actively markets and

promotes its ZILLOW Rental Manager services to customers and residents nationally, including

to customers within this District. Zillow denies all remaining allegations in Paragraph 8.

                                  GENERAL ALLEGATIONS

      9.       Zillow is without knowledge or information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies them.

      10.      Zillow is without knowledge or information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies them.

      11.      Zillow denies that LCS has strong trademark rights in the RENT MANAGER

mark. Zillow is without knowledge or information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies them.

      12.      Denied.

      13.      Zillow admits it published material on its website to promote its products and

services. This material speaks for itself. The ZILLOW Rental Manager tool helps users create

real estate and classified listings, which are then distributed to several leading real estate

classified sites. The ZILLOW Rental Manager tool also allows users to manage applications

and screen tenants, and process and track rent payments. Zillow is without knowledge or

information to form a belief as to the truth of the allegations regarding when LCS purportedly

became aware of Zillow’s promotional materials or what LCS became aware of, and therefore

denies them. Zillow denies any remaining allegations in Paragraph 13.

      14.      Zillow denies having received the letter referenced in Paragraph 14 and attached

to the Complaint as Exhibit K. Zillow is without knowledge or information to form a belief as

to the truth of the remaining allegations in this paragraph, and therefore denies them.
                                                  2
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 3 of 13 PAGEID #: 366



      15.      Denied.

                                    FIRST CLAIM FOR RELIEF

                                        Trademark Infringement

       16.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       17.     Zillow denies that the RENT MANAGER mark is strong and distinctive.

Paragraph 17 contains legal conclusions to which no response is required. Zillow is without

knowledge or information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies them.

       18.     Denied.

       19.     Denied.

       20.     Denied.

       21.     Denied.

       22.     Denied.

       23.     Denied.

       24.     Denied.

                                  SECOND CLAIM FOR RELIEF

                                   For Unfair Competition- Federal

       25.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       26.     Denied.

       27.     Denied.

       28.     Denied.

       29.     Denied.

       30.     Denied.
                                                3
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 4 of 13 PAGEID #: 367



                                   THIRD CLAIM FOR RELIEF

                               For Unfair Competition- Common Law

       31.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       32.     Zillow admits Plaintiff has not licensed Zillow to use LCS’s trademark. Zillow

denies all remaining allegations in Paragraph 32.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

                                  FOURTH CLAIM FOR RELIEF

                             For Unfair or Deceptive Business Practices

       38.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.

                                FIFTH CLAIM FOR RELIEF

                                        For Accounting

       45.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.
                                                4
   Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 5 of 13 PAGEID #: 368



       46.     Denied.

       47.     Zillow denies that Plaintiff is entitled to an accounting.

                                  SIXTH CLAIM FOR RELIEF

                                      For Injunctive Relief

       48.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       49.     Denied.

       50.     Denied.

                              SEVENTH CLAIM FOR RELIEF

                                          Constructive Trust

       51.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       52.     Denied.

                               EIGHTH CLAIM FOR RELIEF

                                          Unjust Enrichment

       53.     Zillow incorporates by reference its responses set forth in the preceding

paragraphs.

       54.     Denied.

       55.     Denied.

                      RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF

       Zillow denies that Plaintiff is entitled to any relief in this action as requested in the

Prayer for Relief or otherwise.

                          RESPONSE TO PLAINTIFF’S JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Zillow requests a trial by

jury of any issues so triable by right.
                                                  5
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 6 of 13 PAGEID #: 369



                                 AFFIRMATIVE DEFENSES

        Zillow asserts the following affirmative defenses, without assuming the burden of proof

when such burden would otherwise be on Plaintiffs. Zillow reserves the right to amend its

defenses as additional information becomes available.

                                   First Affirmative Defense

        One or more claims asserted by Plaintiff fail to state a claim upon which relief may be

granted.

                                  Second Affirmative Defense

        One or more of the claims asserted by Plaintiff are barred by the doctrine of laches,

estoppel, acquiescence, and/or waiver.

                                  Third Affirmative Defense

        Zillow’s use of the term Rental Manager is not likely to cause mistake, confusion or

deception.

                                  Fourth Affirmative Defense

        One or more claims asserted by Plaintiff fail because the trademark registration is

unenforceable as fraudulent, improper or invalid.

                                   Fifth Affirmative Defense

        Zillow is using the term Rental Manager in its descriptive sense, as a generic indicator

of its services, and is not using the term Rental Manager as a trademark or otherwise as a source

identifier.



                                   Sixth Affirmative Defense

        Zillow’s use of the term Rental Manager constitutes fair use and/or nominative fair use.



        WHEREFORE, Zillow respectfully requests that this Court rule or otherwise enter a
                                                6
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 7 of 13 PAGEID #: 370



judgment:

       (1)     Dismissing the claims against Zillow in the Complaint with prejudice;

       (2)     Requiring Plaintiff to pay the costs of this action, and because Plaintiff’s actions

       render this an exceptional case, reimburse Zillow for Zillow’s reasonable attorneys’ fees

       and expenses associated under 15 U.S.C. § 1117; and

       (3)     Granting such other and further relief as this Court deems just and proper.



                                     COUNTERCLAIMS

       Defendant and Counterclaim-Plaintiff Zillow, Inc. (“Zillow”), brings the following

counterclaims against Plaintiff and Counterclaim-Defendant London Computer Systems, Inc.

(“LCS”):

                                 NATURE OF THE ACTION

       1.      This is an action for declaratory judgment under the Declaratory Judgment Act,

28 U.S.C. § 2201 et seq., to resolve an actual case or controversy between the parties as to the

right of Zillow to use the term Rental Manager in connection with certain Zillow services. This

is also an action for cancellation of U.S. Trademark Registration No. 3,497,560 for the mark

RENT MANAGER (the “RENT MANAGER Mark”) pursuant to 15 U.S.C. §§ 1119 and

1064(3) on the ground that the mark is generic.

                                           PARTIES

       2.      Zillow is a Washington corporation with its principal place of business in Seattle,

Washington. Zillow is the leading real estate and rental marketplace dedicated to empowering

consumers with data, inspiration and knowledge around the place they call home, and connecting

them with the best local professionals.

       3.      On information and belief, LCS is an Ohio corporation with a place of business at

9140 Waterstone Blvd. Cincinnati, OH 45249.

                                                  7
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 8 of 13 PAGEID #: 371



                                 JURISDICTION AND VENUE

        4.      This is an action for declaratory judgment under 28 U.S.C. § 2201 et seq., and for

cancellation of U.S. Trademark Registration No. 3,497,560 under 15 U.S.C. §§ 1119 and

1064(3). The Court has jurisdiction over the subject matter of this action under Section 309 of

the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338.

                                         BACKGROUND

                                       Zillow and Its Business

        5.      Zillow serves the full lifecycle of owning and living in a home including buying,

selling, renting, financing, remodeling and more. On Zillow’s website, Zillow.com, users can

find a database of more than 110 million U.S. homes, including homes for sale, homes for rent

and homes not currently on the market, as well as Zestimate home values, Rent Zestimates and

other home-related information. Zillow also operates the most popular suite of mobile real

estate apps, with more than two dozen apps across all major platforms.

        6.      Zillow provides a wide range of these and other real-estate related services under

the ZILLOW mark for which it holds registrations with the United States Patent and Trademark

Office (“USPTO”).

        7.      Introduced in its current form on January 22, 2016, ZILLOW Rental Manager is

part of Zillow’s family of rent-related tools and mobile apps. Zillow’s ZILLOW Rental

Manager helps users manage their rental properties by allowing users to create real estate and

classified listings, which are then distributed to several leading real estate classified sites.

ZILLOW Rental Manager also allows its users to manage rental applications and screen

tenants, and process and track rent payments. Zillow markets ZILLOW Rental Manager to

landlords and property managers of houses, condos and apartments in buildings with fewer than

50 units, and the tool is available for free. Users access ZILLOW Rental Manager through the

Zillow.com website or the ZILLOW Rental Manager mobile app. On both platforms, Zillow’s

                                                   8
    Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 9 of 13 PAGEID #: 372



practice is for the ZILLOW house mark and/or the blue Zillow house logo to appear

immediately adjacent to the Rental Manager term.

                                         LCS and Its Business

       8.      On information and belief, LCS develops business-critical software

technologies, including the real estate property management software called Rent Manager.

LCS’s Rent Manager is “advanced, customizable, and scalable real estate property management

software,” designed to include all the features needed to run a rental property business.

                             LCS’s Purported RENT MANAGER Mark

       9.      LCS owns a trademark registration for the RENT MANGER Mark for use in

commerce with “computer software to assist landlords with their residential properties.”

       10.     The USPTO initially refused LCS’s application to register RENT MANAGER

on the basis that the mark was merely descriptive of LCS’s goods and/or services. The

examiner noted that LCS’s software performs certain management tasks, including tracking

rental information, generating letters and notices, automated reminders, and completing

customer histories, refusing the application because “the proposed mark merely describes a

function of the applicant’s goods and the registration must be refused under Trademark Act

Section 2(e)(1).”

       11.     LCS overcame this refusal by amending its application to include a sworn

statement that its mark had become distinctive through LCS’s exclusive and continuous use of

the mark in commerce for at least 5 years. LCS did not offer any additional evidence that the

mark had acquired distinctiveness.

       12.     The RENT MANAGER Mark is comprised of two common and descriptive

words: “rent” and “manager.” According to the Oxford dictionary, “rent” is defined as “a

tenant’s regular payment to a landlord for the use of property or land.” And “manager” is

defined as “a program or system that controls or organizes a peripheral device or process.”
                                                9
   Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 10 of 13 PAGEID #: 373



       13.     The primary significance of the term “rent manager” and similar terms to the

relevant consuming public is the generic description of the act of managing rentals. For

instance, Glassdoor.com, a website comparing different job positions in the market, lists several

pages of job positions with the job title of “rental manager” which includes positions managing

rentals for housing, condos, automobiles, equipment, and more.

       14.     Likewise, it is clear from how other related businesses use “rent manager” or

similar terms to describe their services, that “rent manager” and its related terms are generic for

the services offered. For instance, Rentger, a property management software company,

describes its real estate management software as a “Property Rent Manager.”

       15.     The RENT MANAGER Mark is used in commerce with the exact goods and

services described by the mark: the management of property rentals. In fact, LCS touts its

Rent Manager software as a “property management software, designed to manage every facet of

your unique operation.” This includes the management and collection of rent payments. On

information and belief, the only property which the Rent Manager software helps to manage are

rental properties. As a service aimed solely at managing rental properties, LCS’s software acts

as a rent manager and/or assists solely in rent management.

                                    FIRST CLAIM FOR RELIEF
                            Declaratory Judgment, 28 U.S.C. §§ 2201-2202

       16.     Zillow incorporates by reference the allegations contained in the foregoing

paragraphs of this Counterclaim as if fully restated.

       17.     LCS has alleged in this action that it owns protectable rights in the purported

RENT MANAGER Mark.

       18.     Zillow denies that it has infringed or in any way violated LCS’s purported rights

in the term Rent Manager.




                                                10
   Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 11 of 13 PAGEID #: 374



        19.     Further, the purported RENT MANAGER Mark is not protectable because it is

generic for the goods offered by LCS under the “Rent Manager” designation.

        20.     Zillow has been and will continue to be damaged by the persistent uncertainty

created by LCS with respect to Zillow’s legitimate use of the term Rental Manager, or similar

terms, to describe its services.

        21.     Accordingly, Zillow is entitled to a declaration by this Court that Zillow’s use of

the term Rental Manager does not infringe or otherwise violate LCS’s purported rights in the

RENT MANAGER Mark.

                                 SECOND CLAIM FOR RELIEF
                     Cancellation of U.S. Trademark Registration No. 3,497,560

                                   The RENT MANAGER Mark is Generic

        22.     Zillow incorporates by reference the allegations contained in the foregoing

paragraphs of this Counterclaim as if fully restated.

        23.     “Rent manager” is a description of a job position and/or service offered by

person(s) and/or companies to manage rental properties. The RENT MANAGER Mark covers

and is used with LCS’s offering of services for the management of rental properties.

        24.     For all the foregoing reasons, the RENT MANAGER Mark fails to function as a

trademark or brand identifier given that “Rent Manager” is the generic description of services

offered by LCS.

        25.     U.S. Registration No. 3,497,560 must be cancelled pursuant to 15 U.S.C. § 1064.

                                      PRAYER FOR RELIEF

        Wherefore, Zillow prays for the following relief:

        A.      An order declaring that

                1.      Zillow’s use of the term Rental Manager does not infringe LCS’s

purported mark or violate any of LCS’s purported rights; and


                                                11
   Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 12 of 13 PAGEID #: 375



               2.      The RENT MANAGER Mark is not a valid, protectable, or registrable

trademark; and

       B.      An order directing the USPTO to cancel U.S. Trademark Registration No.

3,497,560 in its entirety;

       D.      A permanent injunction enjoining LCS, its officers, agents, distributors, and

employees from interfering in any manner with Zillow’s use of the term Rental Manager in

connection with Zillow’s offering of goods or services in the United States;

       E.      An award to Zillow of its attorneys’ fees and costs incurred in connection with

this action; and

       F.      Such other and further relief to which Zillow may be entitled.

                                                      Respectfully submitted,

                                                      By: /s/ Thomas F. Hankinson
                                                      Thomas F. Hankinson
                                                      KEATING MUETHING & KLEMAP PLL
                                                      One East Fourth Street, Suite No. 1400
                                                      Cincinnati, Ohio 45202
                                                      Email: thankinson@kmklaw.com
                                                      Tel: (513) 579-6400
                                                      Fax: (513) 579-6457

                                                      William C. Rava (admitted pro hac vice)
                                                      PERKINS COIE LLP
                                                      1201 Third Avenue, Suite No. 4900
                                                      Seattle, Washington 98101-3099
                                                      Email: wrava@perkinscoie.com
                                                      Tel: (206) 359-8000
                                                      Fax: (206) 359-9000

                                                      Jeremy L. Buxbaum (admitted pro hac vice)
                                                      PERKINS COIE LLP
                                                      131 South Dearborn Street, Suite No. 1700
                                                      Chicago, Illinois 60603-5559
                                                      Email: jbuxbaum@perkinscoie.com
                                                      Tel: (312) 324-8400
                                                      Fax: (312) 324-9400

                                                      ATTORNEYS FOR DEFENDANT ZILLOW,
                                                      INC.
                                               12
   Case: 1:18-cv-00696-TSB Doc #: 17 Filed: 10/24/18 Page: 13 of 13 PAGEID #: 376



                                    CERTIFICATE OF SERVICE

        I certify that on October 24, 2018, I electronically filed the foregoing document using the

Court’s CM/ECF system. Electronic notification will be sent to all attorneys of record by operation of

the Court’s electronic filing system.

                                                           /s/ Thomas F. Hankinson




                                                   13
